ITEMID: 001-22547
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: L'ALIK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Milan Ľalík, is a Slovakian national, who was born in 1953 and lives in Bratislava. He is represented before the Court by Mrs E. Ľalíková, a lawyer practising in Bratislava.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant is a Supreme Court judge. Pursuant to Section 19 of Act No. 420/1991 on Remuneration of Judges and Trainee Judges, judges’ pay is to be adjusted proportionally to the actual increase or decrease in the average salary of persons employed within the national economy where such an increase or decrease exceeded ten per cent in the course of the preceding calendar six months.
On 22 March 1999 the National Council of the Slovak Republic adopted Act No. 57/1999. It introduced an amendment to the Remuneration of Judges and Trainee Judges Act of 1991 in that the procedure of adjustment of the pay of judges provided for in Section 19 was not to be applied during the period from 1 April 1999 to 31 December 1999. As a result, the applicant’s pay was not adjusted, leading to an earning difference of approximately 15,000 Slovakian korunas.
By virtue of Act No. 57/1999, a similar adjustment of the remuneration of the President of Slovakia, of the members of the National Council and of the Government, of the constitutional judges as well as of other high ranking public officials was also suspended for the same period.
On 2 July 1999 a group of Members of Parliament filed a petition to the Constitutional Court in which they alleged that the above amendment was contrary to the Constitution and that it risked undermining the independence of judges. The representative of the National Council submitted written observations on the petition which stated, inter alia, that the suspension complained of was a part of comprehensive restrictive measures affecting the whole national budget which were adopted upon the proposal of the Government with a view to remedying the adverse economic situation. Furthermore, the suspension extended to all public officials whose remuneration was to be adjusted in accordance with the same principle.
The Constitutional Court dismissed the petition on 4 July 2000. The decision stated that the amendment in question did not jeopardise the independence of judges, and that the Constitution did not exclude that the remuneration of judges be linked to and reflect the developments in the domestic economy. The provision under which the procedure to adjust the remuneration of judges in accordance with the general economic indicators was suspended did not, therefore, infringe the Constitution.
